 

 

Exhibit 10.2

AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT

This AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”),
dated as of July 23, 2018, is by and among LM Funding America, Inc., a Delaware
corporation (the “Company”), and Esousa Holdings LLC, a New York limited
liability company (the “Buyer”).  

RECITALS

A.  The Company and the Buyer are parties to that certain Registration Rights
Agreement (the “Prior Agreement”), dated April 2, 2018 (the “Prior Agreement
Date”).

B.  In connection with the Common Stock Purchase Agreement by and between the
parties hereto, dated as of April 2, 2018, and as amended, supplemented, or
otherwise modified (the “Common Stock Purchase Agreement”), the Company agreed
to issue to the Buyer, and the Buyer agreed to purchase, up to Five Million
Dollars ($5,000,000) of the Company’s common stock, par value $0.001 per share
(the “Common Shares”), pursuant to Section 1 of the Common Stock Purchase
Agreement (such shares, the “Purchase Shares”).

C.  To induce the Buyer to consummate the transactions contemplated by the
Common Stock Purchase Agreement, the Company agreed to provide certain
registration rights under the Securities Act of 1933, as amended, and the rules
and regulations thereunder, or any similar successor statute (collectively, the
“1933 Act”), and applicable state securities laws.

D.  The parties to the Prior Agreement desire to amend and restate the Prior
Agreement to provide for the terms and conditions included herein and to include
certain of the recipients of Common Shares pursuant to the Common Stock Purchase
Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Buyer hereby
agree as follows:

1.

Definitions.

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Common Stock Purchase Agreement.  As used
in this Agreement, the following terms shall have the following meanings:

(a)“Business Day” means any day other than (i) Saturday, Sunday or any other day
on which commercial banks in New York, New York are authorized or required by
law to remain closed or, (ii) with respect to dates on which filings are
required to be made with the SEC, any day on which the SEC is not open and
available to accept filings.

(b)“Closing Date” shall have the meaning set forth in the Common Stock Purchase
Agreement with respect to the Closing (as defined in the Common Stock Purchase
Agreement).

(c)“Effective Date” means the date that the applicable Registration Statement
has been declared effective by the SEC.

(d)“Effectiveness Deadline” means (i) with respect to the Initial Registration
Statement required to be filed pursuant to Section 2(a), the earlier of (A)
September 13, 3018 and (B) the 5th Business Day after the date

 

 

--------------------------------------------------------------------------------

 

the Company is notified (orally or in writing, whichever is earlier) by the SEC
that such Registration Statement will not be reviewed or will not be subject to
further review and (ii) with respect to any additional Registration Statements
that may be required to be filed by the Company pursuant to this Agreement, the
earlier of the (A) 45th calendar day following the date on which the Company was
required to file such additional Registration Statement (or, in the event of a
review by the SEC, the 90th calendar day following the date on which such
additional Registration Statement is required to be filed hereunder); and (B)
5th Business Day after the date the Company is notified (orally or in writing,
whichever is earlier) by the SEC that such Registration Statement will not be
reviewed or will not be subject to further review.

(e)“Filing Deadline” means (i) with respect to the Initial Registration
Statement required to be filed pursuant to Section 2(a), August 13, 2018and (ii)
with respect to any additional Registration Statements that may be required to
be filed by the Company pursuant to this Agreement, the later of (A) the date on
which the Company was required to file such additional Registration Statement
pursuant to the terms of this Agreement and (B) within two (2) calendar days of
the earliest practical date on which the Company is permitted by SEC Guidance to
file such additional Registration Statement related to the Registrable
Securities.  Notwithstanding the foregoing or anything to the contrary herein,
if the Filing Deadline falls on a weekend or Federal holiday, the Filing
Deadline shall be on the next succeeding Business Day.  

(f)“Initial Required Registration Amount” means of the sum of such number of
Purchase Shares as reasonably determined by the Company in its reasonable
discretion as of the Filing Deadline, which may from time to time be, issued or
issuable to the Buyer upon purchases of the Available Amount under the Common
Stock Purchase Agreement.

(g)“Investor” means the Buyer or any permitted transferee or assignee of any
Registrable Securities, Note or Warrants, as applicable, to whom the Buyer
assigns its rights under this Agreement and who agrees to become bound by the
provisions of this Agreement in accordance with Section 9 and any transferee or
assignee thereof to whom a transferee or assignee of any Registrable Securities,
Note or Warrants, as applicable, assigns its rights under this Agreement and who
agrees to become bound by the provisions of this Agreement in accordance with
Section 9.

(h)“Note” means any promissory note issued by the Company to the order of Buyer
pursuant to the Securities Purchase Agreement between the Company and the Buyer,
dated as of April 2, 2018, as amended, supplemented or otherwise modified.

(i)“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, or any other entity of any kind or nature
whatsoever, a trust, an unincorporated organization or a government or any
department or agency or portion thereof.

(j)“register,” “registered,” and “registration” refer to a registration effected
by preparing and filing one or more Registration Statements in compliance with
the 1933 Act and pursuant to Rule 415 and the declaration of effectiveness of
such Registration Statement(s) by the SEC.

(k)“Registrable Securities” means (i) such number of Purchase Shares as
reasonably determined by the Company, which may from time to time be, issued or
issuable to the Buyer upon purchases of the Available Amount under the Common
Stock Purchase Agreement, and (ii) any capital stock of the Company issued or
issuable with respect to the Purchase Shares, including, without limitation, (1)
as a result of any stock split, stock dividend, recapitalization, exchange or
similar event or otherwise and (2) shares of capital stock of the Company into
which the Common Shares are converted or exchanged and shares of capital stock
of a successor to the Company into which the Common Shares are converted or
exchanged, in each case, without regard to any limitations on purchases under
the Common Stock Purchase Agreement; provided, however, that any such
Registrable Securities shall cease to be Registrable Securities (and the Company
shall not be required to maintain the effectiveness of any, or file, another
Registration Statement hereunder with respect thereto) for so long as (A) a
Registration Statement with respect to the sale of such Registrable Securities
is declared effective by the SEC under the 1933 Act and such Registrable
Securities have been disposed of by the holder in accordance with such effective
Registration Statement, (b) such Registrable Securities have been previously
sold in accordance with Rule 144, or (c) such securities become eligible for
resale without volume or manner-of sale restrictions and without current public
information pursuant to

- 2 -

 

 

--------------------------------------------------------------------------------

 

Rule 144, as reasonably determined by the Company, upon the issuance of a legal
opinion of counsel to the Company to the Buyer that such securities have become
eligible for resale in accordance with this clause (c).

(l)“Registration Statement” means a registration statement or registration
statements of the Company filed under the 1933 Act covering Registrable
Securities (and the term “Initial Registration Statement” shall mean the first
Registration Statement filed pursuant to this Agreement).

(m)“Required Holder” means the Buyer.

(n)“Required Registration Amount” means the sum of such number of Purchase
Shares as reasonably determined by the Company, which may from time to time be
issued or issuable to the Buyer upon purchases of the Available Amount under the
Common Stock Purchase Agreement, as of the Trading Day (as defined in the
Warrants) immediately preceding the applicable date of determination, but
subject to the provisions of Section 2(d) below.

(o)“Rule 144” means Rule 144 promulgated by the SEC under the 1933 Act, as such
rule may be amended from time to time, or any other similar or successor rule or
regulation of the SEC that may at any time permit the Investors to sell
securities of the Company to the public without registration.

(p)“Rule 415” means Rule 415 promulgated by the SEC under the 1933 Act, as such
rule may be amended from time to time, or any other similar or successor rule or
regulation of the SEC providing for offering securities on a continuous or
delayed basis.

(q)“SEC” means the United States Securities and Exchange Commission or any
successor thereto.

(r) “SEC Guidance” means (i) any publicly available written or oral guidance of
the SEC staff, or any comments, requirements or requests of the SEC staff and
(ii) the 1933 Act.

(s)“Warrant” means any warrant held by Buyer to acquire Common Shares that is
issued pursuant to the Securities Purchase Agreement between the Company and the
Buyer, dated as of April 2, 2018, as amended, supplemented or otherwise
modified.

(t)“Warrant Shares” means the Common Shares issuable to Buyer upon exercise of a
Warrant.

2.

Registration.

(a)Mandatory Registration.  The Company shall prepare and, as soon as
practicable, but in no event later than the applicable Filing Deadline, file
with the SEC the applicable Registration Statement on Form S-3 covering the
resale of all of the Registrable Securities that are not then registered on an
effective Registration Statement, provided that the Initial Registration
Statement shall register for resale at least the number of Common Shares equal
to the Initial Required Registration Amount as of the date such Registration
Statement is initially filed with the SEC (including such other number of Common
Shares constituting Registrable Securities as may be registered thereunder
pursuant to Rule 416 promulgated under the 1933 Act or otherwise), provided
further that if Form S-3 is unavailable for such a registration, the Company
shall use such other form as is required by Section 2(c).  Such Initial
Registration Statement, and each other Registration Statement required to be
filed pursuant to the terms of this Agreement, shall contain (except if
otherwise directed by the Required Holders) the “Selling Shareholder” and “Plan
of Distribution” sections in substantially the form attached hereto as Exhibit
B.  The Company shall use its commercially reasonable efforts to have such
Initial Registration Statement, and each other Registration Statement required
to be filed pursuant to the terms of this Agreement, declared effective by the
SEC as soon as practicable, but in no event later than the applicable
Effectiveness Deadline for such Registration Statement.

(b)Legal Counsel.  Subject to Section 5 hereof, Esousa Holdings LLC (“Esousa”)
shall have the right to select one (1) legal counsel to review and comment on,
solely on its behalf and at its cost and expense, any registration pursuant to
this Section 2 (“Legal Counsel”), which shall be McDermott Will & Emery LLP or
such other counsel as thereafter designated by Esousa.

- 3 -

 

 

--------------------------------------------------------------------------------

 

(c)Ineligibility to Use Form S-3.  In the event that Form S-3 is not available
for the registration of the resale of Registrable Securities hereunder, the
Company shall (i) register the resale of the Registrable Securities on another
appropriate form reasonably acceptable to the Required Holders and (ii)
undertake to register the resale of the Registrable Securities on Form S-3 as
soon as such form is available, provided that the Company shall maintain the
effectiveness of all Registration Statements then in effect and the availability
for use of each prospectus contained therein until such time as a Registration
Statement on Form S-3 covering the resale of all the Registrable Securities has
been declared effective by the SEC and the prospectus contained therein is
available for use or, if sooner, the expiration of the Registration Period.

(d)Sufficient Number of Shares Registered.  If the staff of the SEC (the
“Staff”) or the SEC seeks to characterize any offering pursuant to a
Registration Statement filed pursuant to this Agreement as constituting an
offering of securities that does not permit such Registration Statement to
become effective and be used for resales by the Investors on a delayed or
continuous basis under Rule 415 at then-prevailing market prices (and not fixed
prices), then the Company shall reduce the number of Registrable Securities to
be included in such initial Registration Statement accordingly.  In the event
the number of shares available under any Registration Statement is insufficient
to cover from time to time the Required Registration Amount, the Company shall
amend such Registration Statement (if permissible), or file with the SEC a new
Registration Statement (on the short form available therefor, if applicable), or
both, so as to cover at least the Required Registration Amount as of the Trading
Day immediately preceding the date of the filing of such amendment or new
Registration Statement, in each case, as soon as practicable, but in any event
not later than fifteen (15) days after the necessity therefor arises (but taking
account of the position of the staff of the SEC with respect to the date on
which the Staff will permit such amendment to the Registration Statement and/or
such new Registration Statement (as the case may be) to be filed with the
SEC).  The Company shall use its commercially reasonable efforts to cause such
amendment to such Registration Statement and/or such new Registration Statement
(as the case may be) to become effective as soon as practicable following the
filing thereof with the SEC, but in no event later than the applicable
Effectiveness Deadline for such Registration Statement.  For purposes of the
foregoing provision, the number of shares available under a Registration
Statement shall be deemed “insufficient to cover all of the Registrable
Securities” if at any time the number of Common Shares available for resale
under the applicable Registration Statement is less than the Required
Registration Amount as of such time.  

(e)Effect of Failure to File and Obtain and Maintain Effectiveness of any
Registration Statement.  If (i) any Registration Statement is not filed on or
prior to its Filing Deadline, (ii) the Company fails to file with the SEC a
request for acceleration of a Registration Statement in accordance with Rule 461
promulgated by the Commission pursuant to the 1933 Act, within five (5) Business
Days of the date that the Company is notified (orally or in writing, whichever
is earlier) by the SEC that such Registration Statement will not be “reviewed”
or will not be subject to further review, (iii) any Registration Statement
registering for resale all of the Registrable Securities included in the
applicable Required Registration Amount is not declared effective by the SEC by
the Effectiveness Deadline of such Registration Statement, or (iv) after the
effective date of the Initial Registration Statement sales of all Registrable
Securities included in the Required Registration Amount cannot be made pursuant
to a Registration Statement for more than twenty (20) consecutive Business Days
or more than an aggregate of thirty (30) Business Days (which need not be
consecutive calendar days) during any 12-month period (any such failure or
breach being referred to as an “Event”, and for purposes of clauses (i) and
(iii), the date on which such Event occurs, and for the purpose of clause (ii)
the date on which such five (5) Business Day period is exceeded, and for purpose
of clause (iv) the date on which such twenty (20) or forty (40) Business Day
period, as applicable, is exceeded being referred to as “Event Date”), then, in
addition to any other rights the Investor may have hereunder or under applicable
law, on each such Event Date and on each monthly anniversary of each such Event
Date (if the applicable Event shall not have been cured by such date) until the
applicable Event is cured, the Company shall pay to each holder of Registrable
Securities included in such Registration Statement an amount in cash or stock as
partial liquidated damages and not as a penalty, equal to the product of 1.5%
multiplied by the sum of $200,000 plus the outstanding principal and interest on
the Note owed to such Investor on the Event Date; provided that the maximum
number of monthly payments pursuant to this section shall be six (6) payments
Furthermore, the parties agree that the maximum aggregate liquidated damages
payable by the Company under this Agreement shall be 9% of the aggregate
principal amount of the Notes).  The payments to which a holder of Registrable
Securities shall be entitled pursuant to this Section 2(e) are referred to
herein as “Registration Delay Payments.” Following the initial Registration
Delay Payment for any particular Event (which shall be paid on the Event Date,
as set forth above), without limiting the foregoing, if an Event giving rise to
the Registration Delay Payments is cured prior to any thirty

- 4 -

 

 

--------------------------------------------------------------------------------

 

(30) day anniversary of such Event, then such Registration Delay Payment shall
be made on the third (3rd) Business Day after such cure.  In the event the
Company fails to make Registration Delay Payments in a timely manner in
accordance with the foregoing, such Registration Delay Payments shall bear
interest at the rate of one percent (1%) per month (prorated for partial months)
until paid in full.  Notwithstanding the foregoing, no Registration Delay
Payments shall be owed to an Investor (i) for any period after the date on which
Buyer may conduct a resale of all of its Registrable Securities in reliance on a
valid exemption from registration in accordance with Rule 144, (ii) with respect
to any Registrable Securities excluded from a Registration Statement by election
of an Investor, (iii) with respect to any Purchase Share excluded from a
Registration Statement and (iv) any Registrable Securities excluded from a
Registration Statement based on SEC Guidance.  

(f)Offering.  Notwithstanding anything to the contrary contained in this
Agreement, the Company agrees with Buyer that each Registration Statement
required to become effective hereunder shall become effective and be used for
resales by the Investors such that it does not constitute and is not deemed to
constitute an offering of securities by, or on behalf of, the Company, and that
permits the continuous resale at the market by the Investors participating
therein (or as otherwise may be acceptable to each Investor) without being named
therein as an “underwriter” (except to the extent provided in a “Plan of
Distribution” section of a Registration Statement in substantially the form
attached hereto as Exhibit B).

(g)Piggyback Registrations.  Without limiting any obligation of the Company
hereunder or under the Common Stock Purchase Agreement, if there is not an
effective Registration Statement covering all of the Registrable Securities or
the prospectus contained therein is not available for use and the Company shall
determine to prepare and file with the SEC a registration statement relating to
an offering for its own account under the 1933 Act of any of its equity
securities (other than on Form S-4 or Form S-8 (each as promulgated under the
1933 Act) or their then equivalents relating to equity securities to be issued
solely in connection with any acquisition of any entity or business or equity
securities issuable in connection with the Company’s stock option or other
employee benefit plans), then the Company shall deliver to each Investor a
written notice of such determination and, if within fifteen (15) days after the
date of the delivery of such notice, any such Investor shall so request in
writing, the Company shall include in such registration statement all or any
part of such Registrable Securities such Investor requests to be registered;
provided, however, the Company shall not be required to register any Registrable
Securities pursuant to this Section 2(g) that are eligible for resale pursuant
to Rule 144 without restriction (including, without limitation, volume
restrictions) and without the need for current public information required by
Rule 144(c)(1) (or Rule 144(i)(2), if applicable) or that are the subject of a
then-effective Registration Statement.

(h)No Inclusion of Other Securities.  In no event shall the Company include any
securities other than Registrable Securities on any Registration Statement
without the prior written consent of the Required Holder.  Until no amount of
the Note remains outstanding, the Company shall not enter into any agreement
providing any registration rights to any of its security holders and the Company
shall not file any other registration statement until such time in each case
without the prior written consent of the Required Holder.

3.

Related Obligations.

The Company shall use its commercially reasonable efforts to effect the
registration of the Registrable Securities in accordance with the intended
method of disposition thereof, and, pursuant thereto, the Company shall have the
following obligations:

(a)The Company shall promptly prepare and file with the SEC a Registration
Statement with respect to all the Registrable Securities (but in no event later
than the applicable Filing Deadline) and use its commercially reasonable efforts
to cause such Registration Statement to become effective as soon as practicable
after such filing (but in no event later than the Effectiveness Deadline).  The
Company shall keep each Registration Statement effective (and the prospectus
contained therein available for use) pursuant to Rule 415 for resales by the
Investors on a delayed or continuous basis at then-prevailing market prices (and
not fixed prices) at all times until the earlier of (i) the date as of which all
of the Investors may sell all of the Registrable Securities required to be
covered by such Registration Statement without restriction pursuant to Rule 144
(including, without limitation, volume restrictions) and without the need for
current public information required by Rule 144(c)(1) (or Rule 144(i)(2), if
applicable) as determined by the counsel to the Company and as set forth in a
legal opinion provided by such counsel to the Required Holder or (ii) the date
on which the Investors shall have sold all of the Registrable Securities covered
by

- 5 -

 

 

--------------------------------------------------------------------------------

 

such Registration Statement (the “Registration Period”).  Notwithstanding
anything to the contrary contained in this Agreement, the Company shall ensure
that, when filed and at all times while effective, each Registration Statement
(including, without limitation, all amendments and supplements thereto) and the
prospectus (including, without limitation, all amendments and supplements
thereto) used in connection with such Registration Statement (1) shall not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein, or necessary to make the statements therein (in
the case of prospectuses, in the light of the circumstances in which they were
made) not misleading and (2) will disclose (whether directly or through
incorporation by reference to other SEC filings to the extent permitted) all
material information regarding the Company and its securities.  The Company
shall submit to the SEC, within two (2) Business Days after the later of the
date that (i) the Company learns that no review of a particular Registration
Statement will be made by the Staff or that the Staff has no further comments on
a particular Registration Statement (as the case may be) and (ii) the consent of
Legal Counsel is obtained pursuant to Section 3(c) (which consent shall be
promptly sought), a request for acceleration of effectiveness of such
Registration Statement to a time and date not later than forty-eight (48) hours
after the submission of such request.

(b)The Company shall prepare and file with the SEC such amendments (including,
without limitation, post-effective amendments) and supplements to each
Registration Statement and the prospectus used in connection with each such
Registration Statement, which prospectus is to be filed pursuant to Rule 424
promulgated under the 1933 Act, as may be necessary to keep each such
Registration Statement effective at all times during the Registration Period for
such Registration Statement, and, during such period, comply with the provisions
of the 1933 Act with respect to the disposition of all Registrable Securities of
the Company required to be covered by such Registration Statement until such
time as all of such Registrable Securities shall have been disposed of in
accordance with the intended methods of disposition by the seller or sellers
thereof as set forth in such Registration Statement; provided, however, by 8:30
a.m.  (New York time) on the Business Day immediately following each Effective
Date, the Company shall file with the SEC in accordance with Rule 424(b) under
the 1933 Act the final prospectus to be used in connection with sales pursuant
to the applicable Registration Statement (whether or not such a prospectus is
technically required by such rule).  In the case of amendments and supplements
to any Registration Statement which are required to be filed pursuant to this
Agreement (including, without limitation, pursuant to this Section 3(b)) by
reason of the Company filing a report on Form 10-K or any similar or successor
report under the Securities Exchange Act of 1934, as amended (the “1934 Act”),
the Company shall have incorporated such report by reference into such
Registration Statement, if applicable, or shall file such amendments or
supplements with the SEC on the same day on which the 1934 Act report is filed
which created the requirement for the Company to amend or supplement such
Registration Statement.

(c)The Company shall (A) permit Legal Counsel to review and comment upon (i)
each Registration Statement within a reasonable number of days prior to its
filing with the SEC and (ii) all amendments and supplements to each Registration
Statement (including, without limitation, the prospectus contained therein)
(except for Annual Reports on Form 10-K, Report on Form 8-K, and any similar or
successor reports) within a reasonable number of days prior to their filing with
the SEC, and (B) not file any Registration Statement or amendment or supplement
thereto in a form to which Legal Counsel reasonably objects.  The Company shall
not submit a request for acceleration of the effectiveness of a Registration
Statement or any amendment or supplement thereto or to any prospectus contained
therein without the prior consent of Legal Counsel, which consent shall not be
unreasonably withheld.  The Company shall promptly furnish to Legal Counsel
without charge, (i) copies of any correspondence from the SEC or the Staff to
the Company or its representatives relating to each Registration Statement,
provided that such correspondence shall not contain any material, non-public
information regarding the Company or any of its Subsidiaries (as defined in the
Common Stock Purchase Agreement), (ii) after the same is prepared and filed with
the SEC, one (1) copy of each Registration Statement and any amendment(s) and
supplement(s) thereto, including, without limitation, financial statements and
schedules, all documents incorporated therein by reference, if requested by an
Investor, and all exhibits and (iii) upon the effectiveness of each Registration
Statement, one (1) copy of the prospectus included in such Registration
Statement and all amendments and supplements thereto.  The Company shall
reasonably cooperate with Legal Counsel in performing the Company’s obligations
pursuant to this Section 3.

(d)The Company shall promptly furnish to each Investor whose Registrable
Securities are included in any Registration Statement, without charge and if
requested by an Investor, (i) after the same is prepared and filed with the SEC,
one (1) copy of each Registration Statement and any amendment(s) and
supplement(s) thereto, including, without limitation, financial statements and
schedules, all documents incorporated therein by reference,

- 6 -

 

 

--------------------------------------------------------------------------------

 

all exhibits and each preliminary prospectus, (ii) upon the effectiveness of
each Registration Statement, one (1) copy of the prospectus included in such
Registration Statement and all amendments and supplements thereto (or such other
number of copies as such Investor may reasonably request from time to time) and
(iii) such other documents, including, without limitation, copies of any
preliminary or final prospectus, as such Investor may reasonably request from
time to time in order to facilitate the disposition of the Registrable
Securities owned by such Investor; provided, that the Company shall have no
obligation to provide any document pursuant to this clause that is available on
the SEC’s EDGAR system.

(e)The Company shall use its commercially reasonable efforts to (i) register and
qualify, unless an exemption from registration and qualification applies, the
resale by Investors of the Registrable Securities covered by a Registration
Statement under such other securities or “blue sky” laws of all applicable
jurisdictions in the United States, (ii) prepare and file in those
jurisdictions, such amendments (including, without limitation, post-effective
amendments) and supplements to such registrations and qualifications as may be
necessary to maintain the effectiveness thereof during the Registration Period,
(iii) take such other actions as may be necessary to maintain such registrations
and qualifications in effect at all times during the Registration Period, and
(iv) take all other actions reasonably necessary or advisable to qualify the
Registrable Securities for sale in such jurisdictions; provided, however, the
Company shall not be required in connection therewith or as a condition thereto
to (y) qualify to do business in any jurisdiction where it would not otherwise
be required to qualify but for this Section 3(e) or (z) subject itself to
general taxation in any such jurisdiction.  The Company shall promptly notify
Legal Counsel and each Investor who holds Registrable Securities of the receipt
by the Company of any notification with respect to the suspension of the
registration or qualification of any of the Registrable Securities for sale
under the securities or “blue sky” laws of any jurisdiction in the United States
or its receipt of actual notice of the initiation or threatening of any
proceeding for such purpose.

(f)The Company shall notify Legal Counsel and each Investor in writing of the
happening of any event, as promptly as practicable after becoming aware of such
event, as a result of which the prospectus included in a Registration Statement,
as then in effect, includes an untrue statement of a material fact or omission
to state a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading (provided that in no event shall such notice contain any
material, non-public information regarding the Company or any of its
Subsidiaries other than the fact that the Registration may not be used until
further notice).  The Company shall either amend or supplement such Registration
Statement as soon as reasonably practicable and notify the Legal Counsel and
each Investor that such Registration Statement may again be used without
modification. The Company shall also promptly notify Legal Counsel and each
Investor in writing (i) when a prospectus or any prospectus supplement or
post-effective amendment has been filed, when a Registration Statement or any
post-effective amendment has become effective (notification of such
effectiveness shall be delivered to Legal Counsel and each Investor by facsimile
or e-mail on the same day of such effectiveness and by overnight mail), and when
the Company receives written notice from the SEC that a Registration Statement
or any post-effective amendment will be reviewed by the SEC, (ii) of any request
by the SEC for amendments or supplements to a Registration Statement or related
prospectus or related information, (iii) of the Company’s reasonable
determination that a post-effective amendment to a Registration Statement would
be appropriate; and (iv) of the receipt of any request by the SEC or any other
federal or state governmental authority for any additional information relating
to the Registration Statement or any amendment or supplement thereto or any
related prospectus.  The Company shall respond as promptly as practicable to any
comments received from the SEC with respect to each Registration Statement or
any amendment thereto (it being understood and agreed that the Company shall use
its best efforts to cause its response to any such comments to be delivered to
the SEC no later than five (5) days after the receipt thereof).

(g)The Company shall (i) use its commercially reasonable efforts to prevent the
issuance of any stop order or other suspension of effectiveness of each
Registration Statement or the use of any prospectus contained therein, or the
suspension of the qualification, or the loss of an exemption from qualification,
of any of the Registrable Securities for sale in any jurisdiction and, if such
an order or suspension is issued, to obtain the withdrawal of such order or
suspension at the earliest possible moment and (ii) notify Legal Counsel and
each Investor who holds Registrable Securities of the issuance of such order and
the resolution thereof or its receipt of actual notice of the initiation or
threat of any proceeding for such purpose.

- 7 -

 

 

--------------------------------------------------------------------------------

 

(h)The Company shall hold in confidence and not make any disclosure of
information concerning an Investor provided to the Company unless (i) disclosure
of such information is necessary to comply with federal or state securities laws
or delivered to the Company for the purpose of inclusion in a Registration
Statement, (ii) the disclosure of such information is necessary to avoid or
correct a misstatement or omission in any Registration Statement or is otherwise
required to be disclosed in such Registration Statement pursuant to the 1933
Act, (iii) the release of such information is ordered pursuant to a subpoena or
other final, non-appealable order from a court or governmental body of competent
jurisdiction, or (iv) such information has been made generally available to the
public other than by disclosure in violation of this Agreement or any other
Transaction Document.  The Company agrees that it shall, upon learning that
disclosure of such information concerning an Investor is sought in or by a court
or governmental body of competent jurisdiction or through other means, give
prompt written notice to such Investor and allow such Investor, at such
Investor’s expense, to undertake appropriate action to prevent disclosure of, or
to obtain a protective order for, such information.

(i)Without limiting any obligation of the Company under the Common Stock
Purchase Agreement, the Company shall use its commercially reasonable efforts
either to cause all of the Registrable Securities covered by each Registration
Statement to be listed on each securities exchange on which securities of the
same class or series issued by the Company are then listed, if any, if the
listing of such Registrable Securities is then permitted under the rules of such
exchange, or (ii) if, despite the Company’s commercially reasonable efforts to
satisfy the preceding clause (i) the Company is unsuccessful in satisfying the
preceding clause (i), without limiting the generality of the foregoing, to use
its commercially reasonable efforts to arrange for at least two market makers to
register with the Financial Industry Regulatory Authority (“FINRA”) as such with
respect to such Registrable Securities.  

(j)The Company shall cooperate with the Investors who hold Registrable
Securities being offered and, to the extent applicable, facilitate the timely
preparation and delivery of certificates (not bearing any restrictive legend)
representing the Registrable Securities to be offered pursuant to a Registration
Statement and enable such certificates to be in such denominations or amounts
(as the case may be) as the Investors may reasonably request from time to time
and registered in such names as the Investors may request.

(k)If requested by an Investor, the Company shall as soon as practicable after
receipt of notice from such Investor and, (i) incorporate in a prospectus
supplement or post-effective amendment such information as an Investor
reasonably requests to be included therein relating to the sale and distribution
of Registrable Securities, including, without limitation, information with
respect to the number of Registrable Securities being offered or sold, the
purchase price being paid therefor and any other terms of the offering of the
Registrable Securities to be sold in such offering; (ii) make all required
filings of such prospectus supplement or post-effective amendment after being
notified of the matters to be incorporated in such prospectus supplement or
post-effective amendment; and (iii) supplement or make amendments to any
Registration Statement or prospectus contained therein if reasonably requested
by an Investor holding any Registrable Securities.

(l)The Company shall use its commercially reasonable efforts to cause the
Registrable Securities covered by a Registration Statement to be registered with
or approved by such other governmental agencies or authorities as may be
necessary to consummate the disposition of such Registrable Securities.

(m)The Company shall make generally available to its security holders as soon as
practical, but not later than ninety (90) days after the close of the period
covered thereby, an earnings statement (in form complying with, and in the
manner provided by, the provisions of Rule 158 under the 1933 Act) covering a
twelve-month period beginning not later than the first day of the Company’s
fiscal quarter next following the applicable Effective Date of each Registration
Statement.

(n)The Company shall otherwise use its commercially reasonable efforts to comply
with all applicable rules and regulations of the SEC in connection with any
registration hereunder.

(o)Within two (2) Business Days after a Registration Statement which covers
Registrable Securities is declared effective by the SEC, the Company shall
deliver, and shall cause legal counsel for the Company to deliver, to the
transfer agent for such Registrable Securities (with copies to the Investors
whose Registrable

- 8 -

 

 

--------------------------------------------------------------------------------

 

Securities are included in such Registration Statement) confirmation that such
Registration Statement has been declared effective by the SEC in the form
attached hereto as Exhibit A.

(p)The Company shall take all other reasonable actions requested by an Investor
necessary to expedite and facilitate disposition by each Investor of its
Registrable Securities pursuant to each Registration Statement.

4.

Obligations of the Investors.

(a)At least five (5) Business Days prior to the first anticipated filing date of
each Registration Statement, the Company shall notify each Investor in writing
of the information the Company seeks from each such Investor with respect to
such Registration Statement.  It shall be a condition precedent to the
obligations of the Company to complete the registration pursuant to this
Agreement with respect to the Registrable Securities of a particular Investor
(including any determination of the occurrence of a Filing Failure,
Effectiveness Failure or Maintenance Failure) that such Investor shall furnish
to the Company such information regarding itself, the Registrable Securities
held by it and the intended method of disposition of the Registrable Securities
held by it, as shall be reasonably required, in the good faith judgment of such
Investor, to effect and maintain the effectiveness of the registration of such
Registrable Securities

(b)Each Investor agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Section 3(g) or the first
sentence of 3(f), such Investor will immediately discontinue disposition of
Registrable Securities pursuant to any Registration Statement(s) covering such
Registrable Securities until such Investor’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3(g) or the first
sentence of Section 3(f) or receipt of notice that no supplement or amendment is
required.  Notwithstanding anything to the contrary in this Section 4(b), the
Company shall cause its transfer agent to deliver unlegended Common Shares to a
transferee of an Investor in accordance with the terms of the Common Stock
Purchase Agreement in connection with any sale of Registrable Securities with
respect to which such Investor has entered into a contract for sale prior to the
Investor’s receipt of a notice from the Company of the happening of any event of
the kind described in Section 3(g) or the first sentence of Section 3(f) and for
which such Investor has not yet settled.

(c)Each Investor covenants and agrees that it will comply with the prospectus
delivery requirements of the 1933 Act as applicable to it in connection with
sales of Registrable Securities pursuant to a Registration Statement.

5.

Expenses of Registration.

All reasonable expenses, other than underwriting discounts and commissions,
incurred by the Company in connection with registrations, filings or
qualifications pursuant to Sections 2 and 3, including, without limitation, all
registration, listing and qualifications fees, printers and accounting fees,
FINRA filing fees (if any) and fees and disbursements of counsel for the Company
shall be paid by the Company.  If the Company receives more than one round of
SEC comments with respect to the Initial Registration Statement, the Company
shall pay to Buyer a non-refundable amount equal to $10,000 in respect of the
review to be conducted by Legal Counsel of such Registration Statement.  From
time to time thereafter, the Company shall also reimburse Buyer (within 10
business days of request by Buyer) for further reasonable fees and disbursements
of Legal Counsel in connection with such SEC review and clearance of such
Registration Statement and any additional registration, filing or qualification
pursuant to Sections 2 and 3 of this Agreement or otherwise for reasonable
expenses of counsel in connection with the matters covered by this Agreement
(which amount of $10,000 shall be credited against any such fees and
disbursements to be so reimbursed).

6.

Indemnification.

(a)To the fullest extent permitted by law, the Company will, and hereby does,
indemnify, hold harmless and defend each Investor and each of its directors,
officers, managers, shareholders, members, partners, employees, agents,
advisors, representatives (and any other Persons with a functionally equivalent
role of a Person

- 9 -

 

 

--------------------------------------------------------------------------------

 

holding such titles notwithstanding the lack of such title or any other title)
and each Person, if any, who controls such Investor within the meaning of the
1933 Act or the 1934 Act and each of the directors, officers, managers,
shareholders, members, partners, employees, agents, advisors, representatives
(and any other Persons with a functionally equivalent role of a Person holding
such titles notwithstanding the lack of such title or any other title) of such
controlling Persons (each, an “Indemnified Person”), against any losses,
obligations, claims, damages, liabilities, contingencies, judgments, fines,
penalties, charges, costs (including, without limitation, court costs,
reasonable attorneys’ fees and costs of defense and investigation), amounts paid
in settlement or expenses, joint or several, (collectively, “Claims”) incurred
in investigating, preparing or defending any action, claim, suit, inquiry,
proceeding, investigation or appeal taken from the foregoing by or before any
court or governmental, administrative or other regulatory agency, body or the
SEC, whether pending or threatened, whether or not an indemnified party is or
may be a party thereto (“Indemnified Damages”), to which any of them may become
subject insofar as such Claims (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of or are based upon:  (i) any untrue
statement or alleged untrue statement of a material fact in a Registration
Statement or any post-effective amendment thereto or in any filing made in
connection with the qualification of the offering under the securities or other
“blue sky” laws of any jurisdiction in which Registrable Securities are offered
(“Blue Sky Filing”), or the omission or alleged omission to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, (ii) any untrue statement or alleged untrue statement of a
material fact contained in any preliminary prospectus if used prior to the
effective date of such Registration Statement, or contained in the final
prospectus (as amended or supplemented, if the Company files any amendment
thereof or supplement thereto with the SEC) or the omission or alleged omission
to state therein any material fact necessary to make the statements made
therein, in light of the circumstances under which the statements therein were
made, not misleading or (iii) any violation or alleged violation by the Company
of the 1933 Act, the 1934 Act, any other law, including, without limitation, any
state securities law, or any rule or regulation thereunder relating to the offer
or sale of the Registrable Securities pursuant to a Registration Statement (the
matters in the foregoing clauses (i) through (iii) being, collectively,
“Violations”) unless such Violations are based primarily upon a breach of
Investor’s representations, warranties, or covenants under the Transaction
Documents or any violations by Investor of state or federal securities laws or
any conduct by Investor which constitutes fraud, gross negligence or willful
misconduct. To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities which is
permissible under applicable law.  Subject to Section 6(c), the Company shall
reimburse the Indemnified Persons, promptly as such expenses are incurred and
are due and payable, for any legal fees or other reasonable expenses incurred by
them in connection with investigating or defending any such
Claim.  Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 6(a):  (i) shall not apply
to a Claim by an Indemnified Person arising out of or based upon a Violation
which occurs in reliance upon and in conformity with information furnished in
writing to the Company by such Indemnified Person for such Indemnified Person
expressly for use in connection with the preparation of such Registration
Statement or any such amendment thereof or supplement thereto and (ii) shall not
be available to a particular Investor to the extent such Claim is based on a
failure of such Investor to deliver or to cause to be delivered the prospectus
made available by the Company (to the extent applicable), including, without
limitation, a corrected prospectus, if such prospectus or corrected prospectus
was timely made available by the Company pursuant to Section 3(d) and then only
if, and to the extent that, following the receipt of the corrected prospectus no
grounds for such Claim would have existed; and (iii) shall not apply to amounts
paid in settlement of any Claim if such settlement is effected without the prior
written consent of the Company, which consent shall not be unreasonably withheld
or delayed.  Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of the Indemnified Person and shall
survive the transfer of any of the Registrable Securities by any of the
Investors pursuant to Section 9.

(b)In connection with any Registration Statement in which an Investor is
participating, such Investor agrees to severally and not jointly indemnify, hold
harmless and defend, to the same extent and in the same manner as is set forth
in Section 6(a), the Company, each of its directors, each of its officers who
signs the Registration Statement and each Person, if any, who controls the
Company within the meaning of the 1933 Act or the 1934 Act (each, an
“Indemnified Party”), against any Claim or Indemnified Damages to which any of
them may become subject, under the 1933 Act, the 1934 Act or otherwise, insofar
as such Claim or Indemnified Damages arise out of or are based upon any
Violation, in each case, to the extent, and only to the extent, that such
Violation occurs in reliance upon and in conformity with written information
furnished to the Company by such Investor expressly for use in connection with
such Registration Statement; and, subject to Section 6(c) and the below provisos
in this

- 10 -

 

 

--------------------------------------------------------------------------------

 

Section 6(b), such Investor will reimburse an Indemnified Party any legal or
other expenses reasonably incurred by such Indemnified Party in connection with
investigating or defending any such Claim; provided, however, the indemnity
agreement contained in this Section 6(b) and the agreement with respect to
contribution contained in Section 7 shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of such Investor, which consent shall not be unreasonably withheld or
delayed, provided further that such Investor shall be liable under this Section
6(b) for only that amount of a Claim or Indemnified Damages as does not exceed
the net proceeds to such Investor as a result of the applicable sale of
Registrable Securities pursuant to such Registration Statement.  Such indemnity
shall remain in full force and effect regardless of any investigation made by or
on behalf of such Indemnified Party and shall survive the transfer of any of the
Registrable Securities by any of the Investors pursuant to Section 9.

(c)Promptly after receipt by an Indemnified Person or Indemnified Party (as the
case may be) under this Section 6 of notice of the commencement of any action or
proceeding (including, without limitation, any governmental action or
proceeding) involving a Claim, such Indemnified Person or Indemnified Party (as
the case may be) shall, if a Claim in respect thereof is to be made against any
indemnifying party under this Section 6, deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Indemnified Person or the Indemnified Party (as the
case may be); provided, however, an Indemnified Person or Indemnified Party (as
the case may be) shall have the right to retain its own counsel with the fees
and expenses of such counsel to be paid by the indemnifying party if:  (i) the
indemnifying party has agreed in writing to pay such fees and expenses; (ii) the
indemnifying party shall have failed promptly to assume the defense of such
Claim and to employ counsel reasonably satisfactory to such Indemnified Person
or Indemnified Party (as the case may be) in any such Claim; or (iii) the named
parties to any such Claim (including, without limitation, any impleaded parties)
include both such Indemnified Person or Indemnified Party (as the case may be)
and the indemnifying party, and such Indemnified Person or such Indemnified
Party (as the case may be) shall have been advised by counsel that a conflict of
interest is likely to exist if the same counsel were to represent such
Indemnified Person or such Indemnified Party and the indemnifying party (in
which case, if such Indemnified Person or such Indemnified Party (as the case
may be) notifies the indemnifying party in writing that it elects to employ
separate counsel at the expense of the indemnifying party, then the indemnifying
party shall not have the right to assume the defense thereof and such counsel
shall be at the expense of the indemnifying party, provided further that in the
case of clause (iii) above the indemnifying party shall not be responsible for
the reasonable fees and expenses of more than one (1) separate legal counsel for
all such Indemnified Persons and Indemnified Parties (as the case may be).  The
Indemnified Party or Indemnified Person (as the case may be) shall reasonably
cooperate with the indemnifying party in connection with any negotiation or
defense of any such action or Claim by the indemnifying party and shall furnish
to the indemnifying party all information reasonably available to the
Indemnified Party or Indemnified Person (as the case may be) which relates to
such action or Claim.  The indemnifying party shall keep the Indemnified Party
or Indemnified Person (as the case may be) reasonably apprised at all times as
to the status of the defense or any settlement negotiations with respect
thereto.  No indemnifying party shall be liable for any settlement of any
action, claim or proceeding effected without its prior written consent;
provided, however, the indemnifying party shall not unreasonably withhold, delay
or condition its consent.  No indemnifying party shall, without the prior
written consent of the Indemnified Party or Indemnified Person (as the case may
be), consent to entry of any judgment or enter into any settlement or other
compromise which does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such Indemnified Party or Indemnified Person (as
the case may be) of a release from all liability in respect to such Claim or
litigation, and such settlement shall not include any admission as to fault on
the part of the Indemnified Party.  Following indemnification as provided for
hereunder, the indemnifying party shall be subrogated to all rights of the
Indemnified Party or Indemnified Person (as the case may be) with respect to all
third parties, firms or corporations relating to the matter for which
indemnification has been made.  The failure to deliver written notice to the
indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnified Person or Indemnified Party (as the case may be) under this Section
6, except to the extent that the indemnifying party is materially and adversely
prejudiced in its ability to defend such action.  Notwithstanding anything to
the contrary contained above or otherwise in this Agreement, Buyer shall be
entitled, as to itself and any of its related Indemnified Parties, including
without limitation its agents and representatives, maintain the control of the
defense of any action for which it (or they) may seek indemnification hereunder,
and the Company and its counsel shall fully cooperate in such defense as Buyer
and its counsel may

- 11 -

 

 

--------------------------------------------------------------------------------

 

request, all at the cost and expense of the Company, including without
limitation, the attorneys’ fees and other costs and expenses of Buyer’s and its
related Indemnified Parties’ legal counsel.  Any amounts for which Company is
responsible pursuant to the immediately preceding sentence shall be paid
promptly to, or as directed by, Buyer from time to time, and may be offset by
Buyer, at its discretion, against any amounts from time to time owed by Buyer to
the Company under the Transaction Documents.

(d)No Person involved in the sale of Registrable Securities who is guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) in connection with such sale shall be entitled to indemnification from any
Person involved in such sale of Registrable Securities who is not guilty of
fraudulent misrepresentation.

(e)The indemnification required by this Section 6 shall be made by periodic
payments of the amount thereof during the course of the investigation or
defense, within a reasonable period after bills are received or Indemnified
Damages are incurred.

(f)The indemnity and contribution agreements contained herein shall be in
addition to (i) any cause of action or similar right of the Indemnified Party or
Indemnified Person against the indemnifying party or others, and (ii) any
liabilities the indemnifying party may be subject to pursuant to the law.

7.

Contribution.

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
6 to the fullest extent permitted by law; provided, however:  (i) no
contribution shall be made under circumstances where the maker would not have
been liable for indemnification under the fault standards set forth in Section 6
of this Agreement, (ii) no Person involved in the sale of Registrable Securities
which Person is guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) in connection with such sale shall be entitled to
contribution from any Person involved in such sale of Registrable Securities who
was not guilty of fraudulent misrepresentation; and (iii) contribution by any
seller of Registrable Securities shall be limited in amount to the amount of net
proceeds received by such seller from the applicable sale of such Registrable
Securities pursuant to such Registration Statement.  Notwithstanding the
provisions of this Section 7, no Investor shall be required to contribute, in
the aggregate, any amount in excess of the amount by which the net proceeds
actually received by such Investor from the applicable sale of the Registrable
Securities subject to the Claim exceeds the amount of any damages that such
Investor has otherwise been required to pay, or would otherwise be required to
pay under Section 6(b), by reason of such untrue or alleged untrue statement or
omission or alleged omission.

8.

Reports Under the 1934 Act.

With a view to making available to the Investors the benefits of Rule 144, the
Company agrees to:

(a)make and keep public information available, as those terms are understood and
defined in Rule 144;

(b)file with the SEC in a timely manner all reports and other documents required
of the Company under the 1933 Act and the 1934 Act so long as the Company
remains subject to such requirements (it being understood and agreed that
nothing herein shall limit any obligations of the Company under the Common Stock
Purchase Agreement) and the filing of such reports and other documents is
required for the applicable provisions of Rule 144; and

(c)furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company, if
true, that it has complied with the reporting, submission and posting
requirements of Rule 144 and the 1934 Act, (ii) a copy of the most recent annual
or quarterly report of the Company and such other reports and documents so filed
by the Company with the SEC if such reports are not publicly available via
EDGAR, and (iii) such other information as may be reasonably requested to permit
the Investors to sell such securities pursuant to Rule 144 without registration.

- 12 -

 

 

--------------------------------------------------------------------------------

 

9.

Assignment of Registration Rights.

All or any portion of the rights under this Agreement shall be automatically
assignable by each Investor to any transferee or assignee (as the case may be)
of all or any portion of such Investor’s Registrable Securities, Series Note or
Warrants if:  (i) such Investor agrees in writing with such transferee or
assignee (as the case may be) to assign all or any portion of such rights, and a
copy of such agreement is furnished to the Company within a reasonable time
after such transfer or assignment (as the case may be); (ii) the Company is,
within a reasonable time after such transfer or assignment (as the case may be),
furnished with written notice of (a) the name and address of such transferee or
assignee (as the case may be), and (b) the securities with respect to which such
registration rights are being transferred or assigned (as the case may be);
(iii) immediately following such transfer or assignment (as the case may be) the
further disposition of such securities by such transferee or assignee (as the
case may be) is restricted under the 1933 Act or applicable state securities
laws if so required; (iv) at or before the time the Company receives the written
notice contemplated by clause (ii) of this sentence such transferee or assignee
(as the case may be) agrees in writing with the Company to be bound by all of
the provisions contained herein; (v) such transfer or assignment (as the case
may be) shall have been made in accordance with the applicable requirements of
the Common Stock Purchase Agreement, the Note and the Warrants (as the case may
be); and (vi) such transfer or assignment (as the case may be) shall have been
conducted in accordance with all applicable federal and state securities laws.

10.

Amendment of Registration Rights.

Provisions of this Agreement may be amended only with the written consent of the
Company and the Required Holders.  No waiver shall be effective unless it is in
writing and signed by an authorized representative of the waiving party.  No
consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of this Agreement unless the same
consideration also is offered to all of the parties to this Agreement.

11.

Miscellaneous.

(a)Solely for purposes of this Agreement, a Person is deemed to be a holder of
Registrable Securities whenever such Person owns, or is deemed to own, of record
such Registrable Securities.  If the Company receives conflicting instructions,
notices or elections from two or more Persons with respect to the same
Registrable Securities, the Company shall act upon the basis of instructions,
notice or election received from such record owner of such Registrable
Securities.

(b)Any notices, consents, waivers or other communications required or permitted
to be given under the terms of this Agreement must be in writing and will be
deemed to have been delivered:  (i) upon receipt, when delivered personally;
(ii) upon receipt, when sent by e-mail (provided confirmation of transmission is
electronically generated and kept on file by the sending party); or (iii) one
(1) Business Day after deposit with a nationally recognized overnight delivery
service with next day delivery specified, in each case, properly addressed to
the party to receive the same.  The addresses, facsimile numbers and e-mail
addresses for such communications shall be:

If to the Company:

LM Funding America, Inc.

302 Knight Run Avenue

Suite 1000

Tampa, Florida 33602

Telephone: 813-222-8996

Email: brodgers@lmfunding.com

Attention: Bruce Rodgers

 

With a copy (for informational purposes only) to:

Curt Creely

- 13 -

 

 

--------------------------------------------------------------------------------

 

Foley & Lardner LLP

100 N. Tampa Street, Suite 2700

Tampa, FL 33602

Telephone: 813-225-4122

Email: ccreely@foley.com

Attention: Curt Creely

 

If to the Transfer Agent:

 

To be determined.

 

If to Buyer, to its address, facsimile number or e-mail address set forth below:

Esousa Holdings LLC

211 East 43rd Street

Suite 402

New York, NY 10017

Telephone: (646) 278-6785

Email:  rachel@esousallc.com

 



Attention:  Rachel Glicksman

 

 

If to Legal Counsel:

McDermott Will & Emery LLP
340 Madison Avenue
New York, NY 10017


Telephone: (212) 547-5885

 



Email:  rcohen@mwe.com

 



Attention:  Robert Cohen, Esq.

 

If to a Buyer, to its address, facsimile number or e-mail address (as the case
may be) set forth on the Buyer Schedule attached to the Common Stock Purchase
Agreement, with copies to such Buyer’s representatives as set forth on the Buyer
Schedule, or to such other address and/or facsimile number and/or to the
attention of such other Person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change, provided that Legal Counsel shall only be provided notices sent to
Buyer.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine or e-mail
transmission containing the time, date and recipient facsimile number or e-mail
address or (C) provided by a courier or overnight courier service shall be
rebuttable evidence of personal service, receipt by facsimile or receipt from a
nationally recognized overnight delivery service in accordance with clause (i),
(ii) or (iii) above, respectively.

(c)Failure of any party to exercise any right or remedy under this Agreement or
otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.  The Company and each Investor acknowledge and
agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that each
party hereto shall be entitled to an injunction or injunctions to prevent or
cure breaches of the provisions of this Agreement by any other party hereto and
to enforce specifically the terms and provisions hereof (without the necessity
of showing economic loss and without any bond or other security being required),
this being in addition to any other remedy to which any party may be entitled by
law or equity.

(d)All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,

- 14 -

 

 

--------------------------------------------------------------------------------

 

Borough of Manhattan, for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by
law.  If any provision of this Agreement shall be invalid or unenforceable in
any jurisdiction, such invalidity or unenforceability shall not affect the
validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

(e)This Agreement, the other Transaction Documents, the schedules and exhibits
attached hereto and thereto and the instruments referenced herein and therein
constitute the entire agreement among the parties hereto and thereto solely with
respect to the subject matter hereof and thereof.  There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein and therein.  This Agreement, the other Transaction Documents, the
schedules and exhibits attached hereto and thereto and the instruments
referenced herein and therein supersede all prior agreements and understandings
among the parties hereto solely with respect to the subject matter hereof and
thereof (including any previously executed versions of this Agreement);
provided, however, nothing contained in this Agreement or any other Transaction
Document shall (or shall be deemed to) (i) have any effect on any agreements any
Investor has entered into with, or any instrument that any Investor received
from, the Company prior to the date hereof with respect to any prior investment
made by such Investor in the Company or (ii) waive, alter, modify or amend in
any respect any obligations of the Company or any rights of or benefits to any
Investor or any other Person in any agreement entered into prior to the date
hereof between or among the Company and any Investor or any instrument that any
Investor received prior to the date hereof from the Company and all such
agreements and instruments shall continue in full force and effect.

(f)Subject to compliance with Section 9 (if applicable), this Agreement shall
inure to the benefit of and be binding upon the permitted successors and assigns
of each of the parties hereto.  This Agreement is not for the benefit of, nor
may any provision hereof be enforced by, any Person, other than the parties
hereto, their respective permitted successors and assigns and the Persons
referred to in Sections 6 and 7 hereof.

(g)The headings in this Agreement are for convenience of reference only and
shall not limit or otherwise affect the meaning hereof.  Unless the context
clearly indicates otherwise, each pronoun herein shall be deemed to include the
masculine, feminine, neuter, singular and plural forms thereof.  The terms
“including,” “includes,” “include” and words of like import shall be construed
broadly as if followed by the words “without limitation.” The terms “herein,”
“hereunder,” “hereof” and words of like import refer to this entire Agreement
instead of just the provision in which they are found.

(h)This Agreement may be executed in two or more identical counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party.  In the event that any signature is delivered by facsimile transmission
or by an e-mail which contains a portable document format (.pdf) file of an
executed signature page, such signature page shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such signature page were an
original thereof.

(i)Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

- 15 -

 

 

--------------------------------------------------------------------------------

 

(j)The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent and no rules of strict
construction will be applied against any party.  Notwithstanding anything to the
contrary set forth in Section 10, terms used in this Agreement but defined in
the other Transaction Documents shall have the meanings ascribed to such terms
on the Closing Date in such other Transaction Documents unless otherwise
consented to in writing by each Investor.

(k)All consents and other determinations required to be made by the Investors
pursuant to this Agreement shall be made, unless otherwise specified in this
Agreement, by the Required Holders.

(l)The obligations of each Investor under this Agreement and the other
Transaction Documents are several and not joint with the obligations of any
other Investor, and no Investor shall be responsible in any way for the
performance of the obligations of any other Investor under this Agreement or any
other Transaction Document.  Nothing contained herein or in any other
Transaction Document, and no action taken by any Investor pursuant hereto or
thereto, shall be deemed to constitute the Investors as, and the Company
acknowledges that the Investors do not so constitute, a partnership, an
association, a joint venture or any other kind of group or entity, or create a
presumption that the Investors are in any way acting in concert or as a group or
entity with respect to such obligations or the transactions contemplated by the
Transaction Documents or any matters, and the Company acknowledges that the
Investors are not acting in concert or as a group, and the Company shall not
assert any such claim, with respect to such obligations or the transactions
contemplated by this Agreement or any of the other the Transaction
Documents.  Each Investor shall be entitled to independently protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement or out of any other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose.  The use of a single agreement with respect to the
obligations of the Company contained herein was solely in the control of the
Company, not the action or decision of any Investor, and was done solely for the
convenience of the Company and not because it was required or requested to do so
by any Investor.  It is expressly understood and agreed that each provision
contained in this Agreement and in each other Transaction Document is between
the Company and an Investor, solely, and not between the Company and the
Investors collectively and not between and among Investors.

(m)Effect of Amendment and Restatements.  Upon the execution of this Agreement
by each party hereto, the Prior Agreement shall be for all purposes amended and
restated in its entirety as of the date hereof and the provisions of the Prior
Agreement shall be of no further force or effect, it being understood and agreed
that, for the avoidance of doubt, any claims in existence prior to the
Restatement Date shall survive.

[signature pages follow]

 

- 16 -

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Amended and Restated Registration Rights Agreement to be duly
executed as of the date first written above.

 

 

COMPANY

 

LM FUNDING AMERICA, INC.

 

 

By:  /s/ Bruce Rodgers

Name: Bruce Rodgers, Esq.

Title:  Chief Executive Officer

 

[Signature page to Amended and Restated Registration Rights Agreement]

 

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Buyer and the Company have caused their respective signature
page to this Amended and Restated Registration Rights Agreement to be duly
executed as of the date first written above.

BUYER:

 

ESOUSA HOLDINGS LLC

 

 

By:  

Name: Rachel Glicksman

Title:  Managing Member

 

[Signature page to Amended and Restated Registration Rights Agreement]

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

[Date]

[Transfer Agent Name]

[Transfer Agent Address]

[Transfer Agent Email Address]

Attention:  _____________

 

Re:

LM Funding America, Inc.

Ladies and Gentlemen:

[We are][I am] counsel to LM Funding America, Inc., a Delaware corporation (the
“Company”), and have represented the Company in connection with that certain
Amended and Restated Common Stock Purchase Agreement (the “Common Stock Purchase
Agreement”) entered into by and among the Company and Esousa Holdings LLC  (the
“Holder”) pursuant to which the Company has agreed to issue to the Buyer shares
of the Company’s Common Stock, par value $[0.0001] per share (the “Common
Shares”), in an amount up to Five Million Dollars ($5,000,000), in accordance
with the terms of the Common Stock Purchase Agreement.  Pursuant to the Common
Stock Purchase Agreement, the Company also has entered into an Amended and
Restated Registration Rights Agreement with the Holder (the “Registration Rights
Agreement”) pursuant to which the Company agreed, among other things, to
register the Registrable Securities (as defined in the Registration Rights
Agreement), under the Securities Act of 1933, as amended (the “1933 Act”).  In
connection with the Company’s obligations under the Registration Rights
Agreement, on ____________ ___, 20__, the Company filed a Registration Statement
on Form [S-3] (File No.  333-_____________) (the “Registration Statement”) with
the Securities and Exchange Commission (the “SEC”) relating to the Registrable
Securities which names each of the Holders as a selling shareholder thereunder.

In connection with the foregoing, [we][I] advise you that a member of the SEC’s
staff has advised [us][me] by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at [ENTER TIME
OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and [we][I] have no
knowledge, after telephonic inquiry of a member of the SEC’s staff, that any
stop order suspending its effectiveness has been issued or that any proceedings
for that purpose are pending before, or threatened by, the SEC and the
Registrable Securities are available for resale under the 1933 Act pursuant to
the Registration Statement.

This letter shall serve as our standing opinion to you that the Common Shares
issued to the Holder pursuant to the Common Stock Purchase Agreement are freely
transferable by the Holders pursuant to the Registration Statement.  You need
not require further letters from us to effect any future legend-free issuance or
reissuance of such Common Shares to the Holders as contemplated by the Company’s
Irrevocable Transfer Agent Instructions dated _________ __, 20__.

Very truly yours,

[ISSUER’S COUNSEL]

By:__________________________________

CC:[LIST NAMES OF HOLDERS]

 

 

 

DM_US 153448157-5.096039.0012

--------------------------------------------------------------------------------

 

 

EXHIBIT B

SELLING SHAREHOLDER

The common shares being offered by the selling shareholder are those issuable to
the selling shareholder pursuant to the Common Stock Purchase Agreement.  For
additional information regarding the issuance of the common shares, see “Private
Placement of Common Shares, Note and Warrants” above.  We are registering the
common shares in order to permit the selling shareholder to offer the shares for
resale from time to time.  Except for the ownership of the common shares issued
pursuant to the Common Stock Purchase Agreement and the Note and the warrants,
the selling shareholder has not had any material relationship with us within the
past three years.

The table below lists the selling shareholder and other information regarding
the beneficial ownership (as determined under Section 13(d) of the Securities
Exchange Act of 1934, as amended, and the rules and regulations thereunder) of
the common shares held by each of the selling shareholder.  The second column
lists the number of common shares beneficially owned by the selling shareholder,
based on its respective ownership of common shares and warrants, as of ________,
2018, assuming exercise or exchange of the warrants held by such selling
shareholder on that date but taking account of any limitations on conversion and
exercise or exchange set forth therein.

The third column lists the common shares being offered by this prospectus by the
selling shareholder and does not take into account any limitations on exercise
or exchange of the warrants set forth therein.

In accordance with the terms of a registration rights agreement with the holders
of the common shares issued pursuant to the Common Stock Purchase Agreement,
this prospectus generally covers the resale of the common shares issued pursuant
to the Common Stock Purchase Agreement (or the number of shares so issued and
issuable as of the filing of the registration statement to which this prospectus
relates, if more).  The fourth column assumes the sale of all of the shares
offered by the selling shareholder pursuant to this prospectus.

Under the terms of the Common Stock Purchase Agreement and the warrants, the
selling shareholder may not purchase common shares or exercise or exchange the
warrants to the extent (but only to the extent) such selling shareholder or any
of its affiliates would beneficially own a number of our common shares which
would exceed 4.99%.  The number of shares in the second column reflects these
limitations.  The selling shareholder may sell all, some or none of its shares
in this offering.  See “Plan of Distribution.”

Name of Selling Shareholder

Number of Common Shares Owned
Prior to Offering

Maximum Number of
Common Shares to
be Sold Pursuant to this
Prospectus

Number of Common Shares Owned
After Offering

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Esousa Holdings LLC(1)

 

 

 

 

 

 

 

 

 

 

 

(1) _____________ has voting and investment control over the shares held by the
selling shareholder.  

 

DM3\4188408.2

DM3\4224009.2

 

 

DM_US 153448157-5.096039.0012

--------------------------------------------------------------------------------

 

 

PLAN OF DISTRIBUTION

We are registering the common shares issuable to the selling shareholder
pursuant to the Common Stock Purchase Agreement and upon exercise or exchange of
the warrants to permit the resale of these common shares by the holders of the
common shares and warrants from time to time after the date of this
prospectus.  We will not receive any of the proceeds from the sale by the
selling shareholder of the common shares.  We will bear all fees and expenses
incident to our obligation to register the common shares.

The selling shareholder may sell all or a portion of the common shares held by
them and offered hereby from time to time directly or through one or more
underwriters, broker-dealers or agents.  If the common shares are sold through
underwriters or broker-dealers, the selling shareholder will be responsible for
underwriting discounts or commissions or agent’s commissions.  The common shares
may be sold in one or more transactions at fixed prices, at prevailing market
prices at the time of the sale, at varying prices determined at the time of sale
or at negotiated prices.  These sales may be effected in transactions, which may
involve crosses or block transactions, pursuant to one or more of the following
methods:

 

•

on any national securities exchange or quotation service on which the securities
may be listed or quoted at the time of sale;

 

•

in the over-the-counter market;

 

•

in transactions otherwise than on these exchanges or systems or in the
over-the-counter market;

 

•

through the writing or settlement of options, whether such options are listed on
an options exchange or otherwise;

 

•

ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;

 

•

block trades in which the broker-dealer will attempt to sell the shares as agent
but may position and resell a portion of the block as principal to facilitate
the transaction;

 

•

purchases by a broker-dealer as principal and resale by the broker-dealer for
its account;

 

•

an exchange distribution in accordance with the rules of the applicable
exchange;

 

•

privately negotiated transactions;

 

•

short sales made after the date the Registration Statement is declared effective
by the SEC;

 

•

broker-dealers may agree with a selling securityholder to sell a specified
number of such shares at a stipulated price per share;

 

•

a combination of any such methods of sale; and

 

•

any other method permitted pursuant to applicable law.

The selling shareholder may also sell common shares under Rule 144 promulgated
under the Securities Act of 1933, as amended, if available, rather than under
this prospectus.  In addition, the selling shareholder may transfer the common
shares by other means not described in this prospectus.  If the selling
shareholder effects such transactions by selling common shares to or through
underwriters, broker-dealers or agents, such underwriters, broker-dealers or
agents may receive commissions in the form of discounts, concessions or
commissions from the selling shareholder or commissions from purchasers of the
common shares for whom they may act as agent or to whom they may sell as
principal (which discounts, concessions or commissions as to particular
underwriters, broker-

 

 

DM_US 153448157-5.096039.0012

--------------------------------------------------------------------------------

 

dealers or agents may be in excess of those customary in the types of
transactions involved).  The selling shareholder may also loan or pledge common
shares to broker-dealers that in turn may sell such shares.

The selling shareholder may pledge or grant a security interest in some or all
of the warrants or common shares owned by it and, if the selling shareholder
defaults in the performance of its secured obligations, the pledgees or secured
parties may offer and sell the common shares from time to time pursuant to this
prospectus or any amendment to this prospectus under Rule 424(b)(3) or other
applicable provision of the Securities Act amending, if necessary, the list of
selling shareholders to include the pledgee, transferee or other successors in
interest as selling shareholders under this prospectus.  The selling shareholder
also may transfer and donate the common shares in other circumstances in which
case the transferees, donees, pledgees or other successors in interest will be
the selling beneficial owners for purposes of this prospectus.

To the extent required by the Securities Act and the rules and regulations
thereunder, the selling shareholder and any broker-dealer participating in the
distribution of the common shares may be deemed to be “underwriters” within the
meaning of the Securities Act, and any commission paid, or any discounts or
concessions allowed to, any such broker-dealer may be deemed to be underwriting
commissions or discounts under the Securities Act.  At the time a particular
offering of the common shares is made, a prospectus supplement, if required,
will be distributed, which will set forth the aggregate amount of common shares
being offered and the terms of the offering, including the name or names of any
broker-dealers or agents, any discounts, commissions and other terms
constituting compensation from the selling shareholder and any discounts,
commissions or concessions allowed or re-allowed or paid to broker-dealers.

Under the securities laws of some states, the common shares may be sold in such
states only through registered or licensed brokers or dealers.  In addition, in
some states the common shares may not be sold unless such shares have been
registered or qualified for sale in such state or an exemption from registration
or qualification is available and is complied with.

There can be no assurance that the selling shareholder will sell any or all of
the common shares registered pursuant to the registration statement, of which
this prospectus forms a part.

The selling shareholder and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, to the extent applicable, Regulation M of the Exchange Act, which
may limit the timing of purchases and sales of any of the common shares by the
selling shareholder and any other participating person.  To the extent
applicable, Regulation M may also restrict the ability of any person engaged in
the distribution of the common shares to engage in market-making activities with
respect to the common shares.  All of the foregoing may affect the marketability
of the common shares and the ability of any person or entity to engage in
market-making activities with respect to the common shares.

We will pay all expenses of the registration of the common shares pursuant to
the registration rights agreement, estimated to be $[___] in total, including,
without limitation, Securities and Exchange Commission filing fees and expenses
of compliance with state securities or “blue sky” laws; provided, however, a
selling shareholder will pay all underwriting discounts and selling commissions,
if any.  We will indemnify the selling shareholder against liabilities,
including some liabilities under the Securities Act in accordance with the
registration rights agreements or the selling shareholder will be entitled to
contribution.  We may be indemnified by the selling shareholder against civil
liabilities, including liabilities under the Securities Act that may arise from
any written information furnished to us by the selling shareholder specifically
for use in this prospectus, in accordance with the related registration rights
agreements or we may be entitled to contribution.

Once sold under the registration statement, of which this prospectus forms a
part, the common shares will be freely tradable in the hands of persons other
than our affiliates.

 

- 22 -

 

 

DM_US 153448157-5.096039.0012